Title: Instructions to Express Riders between Richmond and Cape Henry, [ca. 31 May 1780]
From: Jefferson, Thomas
To: Express Riders



To
[ca. 31 May 1780]

You are to proceed immediately to Hood’s and be there in constant readiness, never absenting yourself a moment from your quarters, nor suffering your horse to be out of your instantaneous command.
Whenever you shall receive from the express who will be placed next to you any letter or paper from me to Majr. Galvan you will proceed without a moment’s delay by night and by day and without regard to weather to carry it down to the next express stationed at. And when you receive a letter or paper from Majr. Galvan to me you are to proceed in like manner with it to this place; always returning to your station, after the delivery, moderately but without delay. You are to give a receipt specifying the hour and minute at which you receive any such paper, and to take a like receipt from the express to whom you shall deliver it.
You will continue in this duty till you shall be notified by Majr. Galvan or myself that you may return from your station.
